DETAILED ACTION
This final rejection is responsive to the amendment filed 04 August 2022.  Claims 1-9, 11-15, and 17-22 are pending.  Claims 1, 11, and 15 are independent claims.  Claims 1-3, 11, 15, and 17 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s prior art arguments have been fully considered but they are not persuasive.
Applicant argues (pgs. 8-10) that Penilla does not teach the newly amended claim language, i.e. automatically storing the input or the response in the past event training log without user interaction.  Applicant argues that Penilla teaches presenting the user an option to accept or decline.
However, Penilla actually teaches presenting to the user a plurality of action based on the history profile. The user can accept or decline such actions.  However, once an action is taken by the user, it is automatically stored in the history profile.  Specifically, Penilla (Figs. 12 and 15-17 and col. 4, lines 27-60 and col. 31, lines 25-35) further specifies the updating of a history profile for a user account of the vehicle for the plurality of actions.  Penilla does not teach the user actively telling the system to store the interaction.  The user merely interacts with the system which then stores the user’s actions in the history profile.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-13, 15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Crosbie (US 2014/0106726 A1) hereinafter known as Crosbie in view of Cabral (US 2015/0324067 A1) hereinafter known as Cabral in view of Penilla (US 9,104,537 B1) hereinafter known as Penilla in view of Belfiore (US 5,694,563 A1) hereinafter known as Belfiore.

Regarding independent claim 1, Crosbie teaches:
A method for operating a user interface of a vehicle infotainment device, the user interface operable to present one or more applications, the method comprising: retrieving vehicle state input data;  (Crosbie: ¶[0032]; Crosbie teaches the vehicle receiving one or more data inputs from the current operation or environment of the vehicle.)
processing the vehicle state input data to select one of a plurality of different user interface operation versions based on the vehicle state input data; and  (Crosbie: ¶[0027], ¶[0033]-¶[0034], ¶[0036], and ¶[0040]-¶[0043]; Crosbie teaches modifying applications presented on the vehicle’s head unit.  Each modified state is interpreted as a version.)
operating the user interface according to the selected user interface operation version,  (Crosbie: ¶[0027]-¶[0028], ¶[0033]-¶[0034], ¶[0036], ¶[0040]-¶[0043], and ¶[0045]; Crosbie teaches allowing the driver to operate the apps in the modified environment.) 
...
...
...
...
...

Crosbie does not explicitly teach:
wherein each of the plurality of different user interface operation versions comprises a respective set of operations based on a past event training log, wherein the past event training log comprises a log of a user's interaction with the user interface of the vehicle infotainment device corresponding to one or more events requiring an input or a response from a user, wherein the input or the response is stored in the past event training log; and 
...
...
...
automatically applying the input from the past event training log or the response instead of seeking user interaction when the one or more events occur.

However, Cabral teaches:
wherein each of the plurality of different user interface operation versions comprises a respective set of operations based on a past event training log, wherein the past event training log comprises a log of a user's interaction with the user interface of the vehicle infotainment device corresponding to one or more events requiring an input or a response from a user, wherein the input or the response is stored in the past event training log; and  (Cabral: ¶[0005]-¶[0006] and ¶[0027]; Cabral teaches maintaining a history of recently used applications.  The user is able to change the order of the applications, which is interpreted as a response, and that order is then automatically presented to the user.)
...
...
...
automatically applying the input from the past event training log or the response instead of seeking user interaction when the one or more events occur.  (Cabral: ¶[0005]-¶[0006] and ¶[0027]; Cabral teaches maintaining a history of recently used applications.  The user is able to change the order of the applications, which is interpreted as a response, and that order is then automatically presented to the user.)

Crosbie and Cabral are in the same field of endeavor as the present invention, as the references are directed to customizing the vehicle interface based on the vehicle state.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a vehicle interface which customizes the functionality of apps based on the vehicle state as taught in Crosbie with maintaining a history of user events as taught in Cabral.  Crosbie already teaches a vehicle interface which customizes the functions of the applications based on the vehicle state.  However, Crosbie does not explicitly teach maintaining a history of user events.  Cabral provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Crosbie to include teachings of Cabral because the combination would allow modifying the interface based on the usage history, as suggested by Cabral: ¶[0027].

Crosbie in view of Cabral does not explicitly teach:
determining a number of times the input or the response has been received while the vehicle is driving;
comparing the number of times the input or the response has been received to a predetermined number;
automatically storing the input or the response in the past event training log without user interaction  in response to the number of times the input or the response has been received being greater than the predetermined number; and

However, Penilla teaches:
determining a number of times the input or the response has been received while the vehicle is driving; (Penilla: col. 7, lines 10-22; Penilla teaches using saved profiles of a user while driving.  Further, col. 27, lines 30-58; Penilla teaches determining a pattern of occurrences for actions based on a comparison to a threshold.)
comparing the number of times the input or the response has been received to a predetermined number;  (Penilla: col. 7, lines 10-22; Penilla teaches using saved profiles of a user while driving.  Further, col. 27, lines 30-58; Penilla teaches determining a pattern of occurrences for actions based on a comparison to a threshold.)
automatically storing the input or the response in the past event training log without user interaction  ... ; and  (Penilla: Figs. 12 and 15-17 and col. 7, lines 10-22 and col. 4, lines 27-60 and col. 31, lines 25-35; Penilla teaches using saved profiles of a user while driving.  Further, col. 27, lines 30-58; Penilla teaches determining a pattern of occurrences for actions based on a comparison to a threshold and updating a history profile for a user account of the vehicle for the plurality of actions.) 

Penilla is in the same field of endeavor as the present invention, since it is directed to customizing the vehicle interface based on the vehicle state.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a vehicle interface which customizes the functionality of apps based on the vehicle and maintaining a history of user events as taught in Crosbie in view of Cabral with determining the number of times a user has performed a selection to a threshold to determine a pattern as taught in Penilla.  Crosbie in view of Cabral already teaches a vehicle interface which customizes the functions of the applications based on the vehicle state and maintaining a history of user events.  However, Crosbie in view of Cabral does not explicitly teach determining the number of times a user has performed a selection to a threshold to determine a pattern.  Penilla provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Crosbie and Cabral to include teachings of Penilla because the combination would allow modifying the interface based on the usage history, as suggested by Penilla: col. 27, lines 30-58.

Crosbie in view of Cabral in view of Penilla does not explicitly teach:
... in response to the number of times the input or the response has been received being greater than the predetermined number; and

However, Belfiore teaches:
... in response to the number of times the input or the response has been received being greater than the predetermined number; and  (Belfiore: Fig. 6; Belfiore teaches writing a user selection to a list after the count has surpassed a threshold.)

Belfiore is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. writing in a pattern to storage based on the number of selections.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a vehicle interface which customizes the functionality of apps based on the vehicle and maintaining a history of user events and determining the number of times a user has performed a selection to a threshold to determine a pattern as taught in Crosbie in view of Cabral in view of Penilla with writing in the pattern after it surpassed a threshold as taught in Belfiore.  Penilla also teaches determining a pattern based on the number of occurrences surpasses the threshold.  However, Penilla teaches writing in all the actions and only determining this pattern from the written in data.  Crosible in view of Cabral in view of Penilla does not explicitly teach writing in the pattern after it surpassed a threshold.  Belifore provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Crosbie, Cabral, and Penilla to include teachings of Belfiore because the combination would allow modifying the interface based on the usage history, as suggested by Belfiore: Fig. 6.





Regarding claim 2, Crosbie in view of Cabral in view of Penilla in view of Belfiore further teaches the method according to claim 1 (as cited above).

Crosbie further teaches:
wherein each of the plurality of different user interface operation versions comprises: a respective set of operations based on the past event training log; and a respective set of different applications.  (Crosbie: ¶[0036]-¶[0037], ¶[0040]-¶[0043], ¶[0045], ¶[0049]; Crosbie teaches multiple apps for a vehicle head unit.)




Regarding claim 3, Crosbie in view of Cabral in view of Penilla in view of Belfiore further teaches the method according to claim 1 (as cited above).

Crosbie further teaches:
further comprising at least one application for operation in each of the different user interface operations versions, wherein the application is operable in different application versions, wherein each of the application versions is associated with a respective one of the different user interface operation versions.  (Crosbie: ¶[0027]-¶[0028], ¶[0033]-¶[0034], ¶[0036], ¶[0040]-¶[0043], and ¶[0045]; Crosbie teaches modifying the apps depending on the state of the vehicle.  Accordingly, each modified state of the apps represents the different versions of the interface.)




Regarding claim 4, Crosbie in view of Cabral in view of Penilla in view of Belfiore further teaches the method according to claim 3 (as cited above).

Crosbie further teaches:
wherein the application comprises a plurality of functions, wherein a reduced set of the plurality of functions is available for operation in at least one of the application versions.  (Crosbie: ¶[0033]-¶[0034] and ¶[0045]; Crosbie teaches limiting functionality of an app when the vehicle is traveling more than 10mph, such as input of a destination only via voice-input.  Further limiting ability to enter any navigation when the speed is above 50mph.)




Regarding claim 5, Crosbie in view of Cabral in view of Penilla in view of Belfiore further teaches the method according to claim 4 (as cited above).

Crosbie further teaches:
wherein each version of the application is associated with a respective version of representation of the application and/or the plurality of functions thereof to a user via the user interface.  (Crosbie: ¶[0045]-¶[0047]; Crosbie teaches changing what is displayed to the user based on vehicle state.)




Regarding claim 6, Crosbie in view of Cabral in view of Penilla in view of Belfiore further teaches the method according to claim 3 (as cited above).

Crosbie further teaches:
wherein the applications comprise one or more of network and connectivity application, communication application, navigation application, video player application, 3Serial No.: UnknownAtty. Dkt. No. HARM0645PUSAmessaging application, multimedia application, social media application or news and information application.  (Crosbie: ¶[0033]-¶[0034] and ¶[0045]; Crosbie teaches apps with navigation and music functionalities.)




Regarding claim 7, Crosbie in view of Cabral in view of Penilla in view of Belfiore further teaches the method according to claim 1 (as cited above).

Crosbie further teaches:
further comprising: operating different versions of the user interface associated with different applications; and rendering all or a subset of applications to the user interface based on the vehicle state input data.  (Crosbie: ¶[0028]; Crosbie teaches determining the state of the vehicle and determining whether to display an app.)




Regarding claim 8, Crosbie in view of Cabral in view of Penilla in view of Belfiore further teaches the method according to claim 1 (as cited above).

Crosbie further teaches:
further comprising: monitoring the vehicle state input data for a change; processing the changed vehicle state input data to select a user interface operation version based on the changed vehicle state input data; and operating the user interface by transitioning to the selected user interface operation version.  (Crosbie: ¶[0032]-¶[0034] and ¶[0045]; Crosbie teaches limiting functionality of an app when the vehicle is traveling more than 10mph, such as input of a destination only via voice-input.  Further limiting ability to enter any navigation when the speed is above 50mph.)




Regarding claim 9, Crosbie in view of Cabral in view of Penilla in view of Belfiore further teaches the method according to claim 1 (as cited above).

Crosbie further teaches:
wherein the vehicle state input data comprises at least one of speed of vehicle, acceleration of vehicle, deceleration of vehicle, inside temperature of vehicle, engine temperature, GPS location of the vehicle, fuel level information, terrain traversed by the vehicle, driving condition, road condition, vehicle occupant and/or driver information, engine control unit-ECU output or sensor information.  (Crosbie: ¶[0032]-¶[0034] and ¶[0045]; Crosbie teaches limiting functionality of an app when the vehicle is traveling more than 10mph, such as input of a destination only via voice-input.  Further limiting ability to enter any navigation when the speed is above 50mph.)




Regarding claims 11 and 12, these claims recite a system that performs the method of claim 1; therefore, the same rationale for rejection applies.  




Regarding claim 13, Crosbie in view of Cabral in view of Penilla in view of Belfiore further teaches the system according to claim 11 (as cited above).

Crosbie further teaches:
wherein the processing module is operable to receive the vehicle state input data from one or more sensors, wherein the one or more sensors are integrated in the vehicle and/or the one or more sensors are external to the vehicle.  (Crosbie: ¶[0032]; Crosbie teaches receiving the state input data from various systems.)




Regarding claims 15 and 17-20, these claims recite a computer-program product that performs the method of claims 1-6; therefore, the same rationale for rejection applies.  



Regarding claim 21, Crosbie in view of Cabral in view of Penilla in view of Belfiore further teaches the method according to claim 1 (as cited above).

Crosbie further teaches:
wherein the vehicle state input data comprises sensor information that provides a traffic condition for an approaching city, wherein processing the vehicle state input data to select the one of a plurality of different user interface operation versions is based on the sensor information.  (Crosbie: ¶[0032]; Crosbie teaches receiving the state input data from various systems, which includes the current environment of the vehicle (traffic conditions).)



Regarding claim 22, this claim recites a system that performs the method of claim 21; therefore, the same rationale for rejection applies.  



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Crosbie in view of Cabral in view of Penilla in view of Belfiore in view of Ricci (US 2014/0143839 A1) hereinafter known as Ricci

Regarding claim 14, Crosbie in view of Cabral in view of Penilla in view of Belfiore further teaches the system according to claim 11 (as cited above).

Crosbie does not explicitly teach the limitations of claim 14.

However, Ricci teaches:
wherein the processing module is operable to access a database comprising rules to select a user interface operation version corresponding to a vehicle state input data value.  (Ricci: ¶[0163]; Ricci teaches storing rules inside a database, accessible by a vehicle, to determine which features to enable/disable.)

Ricci is in the same field of endeavor as the present invention, since it is directed to customizing the vehicle interface based on the vehicle state.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a vehicle interface which customizes the functionality of apps based on the vehicle state as taught in Crosbie with maintaining a database of rules corresponding to a vehicle state input data as taught in Ricci.  Crosbie already teaches a vehicle interface which customizes the functions of the applications based on the vehicle state.  However, Crosbie does not explicitly teach maintaining a database of rules corresponding to a vehicle state input data.  Ricci provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Crosbie and Cabral to include teachings of Ricci because the combination would allow quickly accessing the desired settings.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145